Name: Commission Regulation (EEC) No 813/82 of 6 April 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 82 Official Journal of the European Communities No L 96/13 COMMISSION REGULATION (EEC) No 813 / 82 of 6 April 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , last amended by Regulation (EEC) No 3474/ 80 ( 5 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs v arising therefrom should be laid down : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece , and in particular Article 7 ( 5 ) thereof, Whereas Articles 2 ( 2 ) of Regulations (EEC ) No 937 / 79 and (EEC) No 1399 / 81 specify that , provided the normal development of prices on the market is not disturbed , the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies , the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market ; Having regard to Council Regulation (EEC) No 937 / 79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 2 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying do\vn general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1981 / 82 milk year to fix maximum amounts for deliveries due to be made during the 1982 / 83 milk year ; Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein : Whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other , it is likely that potential supplies will hold back until the Council 's decisions on common agricultural prices and agri-monetary measures are known ; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on hypothetical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 4 ), as ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 119 , 15 . 5 . 1979 , p . 1 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( 4 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 5 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 No L 96/14 8 . 4 . 82Official Journal of the European Communities for deliveries to be made during the 1982/ 83 milk year , the increase being based on the change in the intervention price, expressed in national currency, as decided by the Council for the 1982/ 83 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein . In the case of supplies of skimmed-milk powder bought on the Community market for which the delivery date referred to in item 9 of Annex I falls after the end of the 1981 / 82 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of Annex I shall be increased at the time of payment by the increment in the intervention price , as expressed in the currency of the Member State in which the tender was submitted , arising from the Council 's decisions on common agricultural prices and agri-monetary measures for the 1982 / 83 milk year .HAS ADOPTED THIS REGULATION : Article 2 Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77, the intervention agencies listed in Annex I This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1982 . For the Commission Poul DALSAGER Member of the Commission 8 . 4 . 82 Official Journal of the European Communities No L 96/ 15 ANNEX I 1 Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 200 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See notes ( 5 ) and ( 6 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 / 244594 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 No L 96/16 Official Journal of the European Communities 8 . 4 . 82 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 400 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See notes ( 5 ) and ( 6 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in June 1982 Delivery in July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 / 244594) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 8 . 4 . 82 Official Journal of the European Communities No L 96/ 17 Consignment E F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81(b ) affectation 2 . Beneficiary NGO See Annex II 100 tonnes 3 . Country of destination 4 . Total quantity of the con ­ signment 140 tonnes 350 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and /or packaging ( 3 ) See notes ( 5 ) and ( 6 ) See note ( 7 ) See note ( 8 ) See Annex II Delivery in June 1982 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL : tel . 241744 / 24 45 94 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 26 April 1982 No L 96/ 18 Official Journal of the European Communities 8 . 4 . 82 Consignment H I K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 525 tonnes 350 tonnes 350 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See notes ( 5 ) and ( 6 ) See note ( 8 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 / 2445 94 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 8 . 4 . 82 Official Journal of the European Communities No L 96/ 19 Consignment L M N ' 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 305 tonnes 245 tonnes 185 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See notes ( s ) and ( 6 ) See note ( 8 ) See note ( 9 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 24 45 94 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 No L 96/20 Official Journal of the European Communities 8 . 4 . 82 Consignment O P Q 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 430 tonnes 250 tonnes 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( 9 ) See notes ( 5 ) and ( 6 ) See Annex II See note ( 10 ) 9 . Delivery period Delivery in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 24 45 94 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 8 . 4 . 82 Official Journal of the European Communities No L 96/21 Consignment R S T 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 590 tonnes 215 tonnes 695 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and/or packaging ( 3 ) Markings on the packaging See notes ( 5 ), ( 6 ) and ( 10 ) See Annex II 9 . Delivery period Delivery in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMOvVan Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 2445 94 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 No L 96/22 Official Journal of the European Communities 8 . 4 . 82 Consignment U V 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 (general reserve ) (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j* Angola j Burundi 4 . Total quantity of the con ­ signment 350 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 June 1981 Entry into intervention stock after 1 May 1981 8 . Markings on the packaging 'Leite desnatado em pÃ ³ / Don da Comu ­ nidade econÃ ³mica europeia a favor de Angola' 'Lait Ã ©crÃ ©mÃ © en poudre , non vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Burundi' 9 . Delivery period Loading in May 1982 Loading as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Port of unloading Lobito (deposited on quay or on lighters ) Delivered to Bujumbura 11 . Representative of the beneficiary responsible for reception ( 4 ) Secretaria de estado dos assuntas , Sociais , Luanda , RP Angola Mr Kakunze Venant , Directeur General de la Laiterie Centrale de Bujumbura , BP 979 , Bujumbura , Burundi 12 . Procedure to be applied to determine the costs or supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982  8 . 4 . 82 Official Journal of the European Communities No L 96/23 AA AB ACConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81(b ) affectation 2 . Beneficiary Licross Peru 100 tonnes Chili 100 tonnes 3 . Country of destination 4 . Total quantity of the con ­ signment Haiti 90 tonnes French German Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging ' See note ( 5 ) A red cross 10 x 10 cm high and , in letters at least 1 cm high , the following markings : 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de la Lega de las Sociedades de la Cruz-Roja' 'Lait Ã ©crÃ ©mÃ © en poudre / Enri ­ chi en vitamines A et D / Don de la CommunautÃ © Ã ©conomi ­ que europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribu ­ tion gratuite a HaÃ ¯ti / Port-au-Prince' followed by: 'Destinado a la distribuciÃ ³n gratuita en Peru / Callao' 'Destinado a la distribu ­ ciÃ ³n gratuita en Chile / Valparaiso' Loading as soon as possible and at the latest 30 April 19829 . Delivery period 10 . Stage and place of delivery Port of unloading Port-au ­ Prince (deposited on quay or on lighters) Port of unloading Callao (deposited on quay or on lighters) Port of unloading Valparaiso (deposited on quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Cruz-Roja Peruana , Chancay , 881 , Lima ( 12 ) Cruz-Roja Chilena , Correo 21 , Casilia 246-V Santiago de Chile ( 12 ) SociÃ ©tÃ © Nationale de la Croix-Rouge HaÃ ¯tienne , place des Nations unies , BP 1337 , Port-au-Prince ( 12 ) Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders No L 96/24 Official Journal of the European Communities 8 . 4 . 82 Consignment AD AE 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 937 / 79 ( 1979 programme) (b ) affectation (EEC) No 1400 / 81 (EEC ) No 938 / 79 2 . 3 . Beneficiary Country of destination NGO (Catholic Relief Service) Nicaragua j · Ghana 4 . Total quantity of the con ­ signment 100 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Irish Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Irish market Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribu ­ ciÃ ³n gratuita en Nicaragua / Cathwell / 70143 Corinto' 'Skimmed-milk powder / Gift of the European Economic Community to Ghana' 9 . Delivery period Delivery as soon as possible and at the latest 30 April 1982 Loading as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Community port of loading operating a regular service with the recipient country (1 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 24 17 44 / 24 45 94 ( 6 ) ( 14 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 8 . 4 . 82 Official Journal of the European Communities No L 96/25 Consignment AF AG 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary Licross 3 . Country of destination Rwanda Bolivia 4 . Total quantity of the con ­ signment 100 tonnes 200 tonnes 5 . Intervention agency responsible for delivery French Dutch 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite au Ruanda / Kigali via Mombasa' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita / AcciÃ ³n de la Lega de las Sociedades de la Cruz-Roja / La Paz vÃ ­a Arica / Chili' 9 . Delivery period Loading in May 1982 10 . Stage and place of delivery Delivered to warehouse Croix-Rouge de Nyamirambo , Kigali , Rwanda , via Mom ­ basa , Kenya Delivered to La Paz via Arica , Chile 11 . Representative of the beneficiary responsible for reception ( 4 ) ( U ) ( U ) Cruz-Roja Boliviana , Avenida Simon Bolivar No 1515 , Casilla No 741 , La Paz 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 96/26 Official Journal of the European Communities 8 . 4 . 82 Consignment AH AI 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary Licross WFP 3 . Country of destination Chad Central African Republic 4 . Total quantity of the con ­ signment 60 tonnes 57 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note H 8 . Markings on the packaging A red cross 10 x 10 cm high , and in letters at least 1 cm high , the following markings : 'Lait Ã ©crÃ ©mÃ © en poudre , vitaminÃ © / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gra ­ tuite au Tchad / Ndjamena' 'Car 2312 / Dried skimmed milk , en ­ riched / Bangui via Pointe Noire / Gift of the European Economic Community / Action of World Food Programme' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1982 Delivery as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Delivered to Ndjamena Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) Croix-Rouge du Tchad , BP 449 , Ndjamena , Tchad ( 12 ) ( 13 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders - 8 . 4 . 82 Official Journal of the European Communities No L 96/27 Consignment AK AL 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary Licross 3 . Country of destination Guyana Sri Lanka 4 . Total quantity of the con ­ signment 50 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 x 10 cm high , and in letters at least 1 cm high , the following markings : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies' followed by : 'For free distribution in Guyana / Georgetown' 'For free distribution in Sri Lanka / Colombo' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Port of unloading Georgetown (deposited on quay or on lighters ) Port of unloading Colombo (deposited on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Guyana Red Cross Society , PO Box 10524 , Georgetown , Guyana The Sri Lanka Red Cross Society , 6 Dharmapala Mawatha , Colombo 7 , Sri Lanka 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 96/28 Official Journal of the European Communities 8 . 4 . 82 Consignment AM 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary Licross 3 . Country of destination SÃ £o TomÃ © and Principe 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica epropeia / AcÃ §Ã £o da Liga das Sociedades da Cruz Vermelha / Destinado Ã distribuiÃ §Ã £o gratuita em SÃ £o TomÃ © e Principe / SÃ £o TomÃ © 9 . Delivery period Loading as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Port of unloading SÃ £o TomÃ © (deposited on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Croix-Rouge de SÃ £o TomÃ © et Principe , BP 96 , SÃ £o TomÃ © (SÃ £o TomÃ ©) ( 12 ) ( 17 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  8 . 4 . 82 Official Journal of the European Communities No L 96/29 Notes: 0 ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , ¢page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC ) No 625 / 78 ; see Article 6 ( 2 ) of Regulation (EEC) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 / 77 . ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams . The vitamin D content of the ski'mmed-milk powder must be at least 500 IU per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The vitamin-enriched skimmed-milk powder must be manufactured not more than one month before the date of issue of the control certificate referred to in Article 8(1 ) of Regulation (EEC ) No 303 / 77 . ( 6 ) The successful tenderer shall send to : MM. M. H. Schutz BV , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part quantity . The successful tenderer shall send to be beneficiaries' agent , on delivery , a health certificate for each part quantity made out in the language indicated by them . ( 7 ) The successful tenderer shall send to the beneficiaries ' agents , at the time of delivery , a certificate of origin made out in Portuguese . ( 8 ) As regards the part quantities for the following countries : Burundi , Kenya , Uganda , Rwanda , Tanzania and Zaire , the successful tenderer must deliver the product on pallets under plastic cover the dimensions of which will be advised to them by the beneficiarie's agents . ( 9 ) The successful tenderer shall give the beneficiaries' agents representatives , at the time of delivery , a certificate of origin made out in English . ( 10 ) The successful tenderer shall send to be beneficiary , at time of delivery , at certificate of origin made out in Spanish , (part quantities destined for Chile , Colombia , Paraguay and Peru ). ( n ) The successful tenderer shall send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 2363 , Khartoum , Sudan . ( 12 ) The bill of lading must contain the following : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneve 19 , telex 22555 CH.' The successful tenderer must send two copies of the dispatch documents to : M. Burtin , Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneve 19 . ( 13 ) The successful tenderer must send one copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Tchad , c / o Bureau Central du Courrier Service , 'Valises Diplomatiques' (B. 1 / 123 ), rue de la Loi , 200 , B-1049 Brussels . No L 96/30 Official Journal of the European Communities 8 . 4 . 82 ( 14 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin and a health certificate made out in Spanish . ( 15 ) The successful tenderer shall send one copy of the dispatch documents to : Delegation of the Commission of European Communities , BP 515 , Kigali , Rwanda . ( 1S ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 17 ) The successful tenderer shall send one copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Gabon , BP 321 , Libreville , Gabon . 8 . 4 . 82 No L 96/31Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes ) QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking A 200 Catholic Relief Service (CRS ) Ghana Skimmed-milk powder , enriched with vitamins A. and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Pakistan / Cathwell / 70144 / Takoradi B 100 Catholic Relief Service ( CRS ) Jordan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Jordan / Cathwell / 70150 / Aqaba C 400 20 Catholic Relief Service (CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70145 / Tanjung Karang 20 Catholic Relief Service (CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70146 / Jakarta 90 Catholic Relief Service (CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70147 / Semarang 180 Catholic Relief Service ( CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70148 / Surabaya 90 Catholic Relief Service (CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70149 / Cilacap via Tanjung Priok No L 96/32 Official Journal of the European Communities 8 . 4 . 82 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes ) QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsl and Iscrizione sull'imballaggio Aanduiding op de verpakking D 300 100 SOS Villaggio del Fanciullo di Roma Egypt Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS Villaggio del Fanciullo di Roma / For free distribution in Egypt / SVDF / 72007 / Alexandria 150 SOS Villaggio del Fanciullo di Roma Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS Villaggio del Fanciullo di Roma / For free distribution in the Philippines / SVDF / 72005 / Manila 50 Gemeinschaft zur FÃ ¶rderung sozial ­ medizinischer Stiftungen e.V. Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Gemeinschaft zur FÃ ¶rderung sozialmedizinischer Stiftungen / For free distribution in the Philippines / GFSS / 73501 / Manila E 140 100 Secours catholique franÃ §ais Mauritanie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite en Mauri ­ tanie / Caritas / 70510 / Nouakchott 20 Association « Aide au tiers monde » Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite en Haute-Volta / AATM / 71711 / via Abid ­ jan 20 Oxfam Belgique , asbl BÃ ©nin Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'Oxfam Belgique / Pour distribution gratuite au BÃ ©nin / Oxfam / B / 70811 / Cotonou F 100 Caritas neerlandica  Mensen in Nood Cabo Verde Leite desnatado em po com vitaminas A e D / Dom da Comunidade econÃ ²mica europeia / AcÃ §Ã £o do Caritas neerlandica / Destinado Ã distribuiÃ §Ã £o gratuita em Cabo Verde / Caritas / 70317 / Praia G 350 Caritas belgica  Secours international de Caritas catholica ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au ZaÃ ¯re / Caritas / 70218 / Matadi 8 . 4 . 82 No L 96/33Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total -quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking H 525 50 Caritas belgica  Secours international de Caritas catholica AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite en AlgÃ ©rie / 70226 / Algiers 300 World Council of Churches  Conseil Ã cumÃ ©nique des Ã ©glises AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Conseil Ã cumÃ ©nique des Ã ©glises / Pour distribution gratuite en AlgÃ ©rie / WCC / 70714 / Algiers 75 Caritas germanica  Deutscher Caritasverband e.V.  Egypt Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Egypt / 70444 / Alexandria 100 SOS Villaggio del Fanciullo di Roma Egypt Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS Villaggio del Fanciullo di Roma / For free distribution in Egypt / SVDF / 72006 / Alexandria I 350 200 Caritas Italiana Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas Italiana / For free distribution in the Sudan / Caritas / 70605 / Port Suelan 25 Caritas belgica  Secours international de Caritas catholica Djibouti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite Ã Djibouti / Caritas / 70223 / Djibouti 125 World Vision of Europe Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of World Vision of Europe / For free distribution in Ethiopia / WVE / 73102 / Assab K 350 75 Caritas belgica  Secours international de Caritas catholica ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au ZaÃ ¯re / Butembo via Mombasa / Caritas / 70217 No L 96/34 Official Journal of the European Communities 8 . 4 . 82 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 120 Caritas belgica  Secours international de Caritas catholica Burundi Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au Burundi / Caritas / 70219 / Bujumbura via Mombasa 120 Caritas belgica  Secours international de Caritas catholica Rwanda Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au Rwanda / Caritas / 70220 / Kigali via Mombasa 35 Caritas belgica  Secours international de Caritas catholica Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas belgica / For free distribution in Kenya / Caritas / 70221 / Mombasa L 305 50 Caritas belgica  Secours international de Caritas catholica Tanzania Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas belgica / For free distribution in Tanzania / Caritas / 70222 / Dar es Salaam 100 ¢ Caritas neerlandica  Mensen in Nood Tanzania Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in Tanzania / Caritas / 70312 / Dar es Salaam 75 Caritas germanica  Deutscher Caritasverband e.V. Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Uganda / Caritas / 70443 / Kampala via Mombasa 80 Diakonisches Werk der evangelischen Kirche in Deutschland Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Diakonisches Werk der EKD / For free distribution in Uganda / DKW / 72316 / Kampala via Mombasa M 245 200 SOS Villaggio del Fanciullo di Roma India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS Villaggio del Fanciullo di Roma / For free distribution in India / SVDF / 72003 / Bombay 8 . 4 . 82 Official Journal of the European Communities No L 96/35 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes ) QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking 15 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rne ­ hjÃ ¦lp /' For free distribution in India' / APB / 71604 / Bombay 30 Caritas neerlandica  Mensen in Nood India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution in India / Cathwell / 70315 / Bombay N 185 5 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rne ­ hjÃ ¦lp / For free distribution in India / APB / 71603 / Cochin 10 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 71909 / Cochin 170 Caritas neerlandica  Mensen in Nood India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution in India / Cathwell / 70314 / Cochin O 430 30 SOS Villaggio del Fanciullo di Roma Nepal Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS Villaggio del Fanciullo di Roma / For free distribution in Nepal / SVDF / 72004 / Kathmandu via Calcutta 40 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rne ­ hjÃ ¦lp / For free distribution in India / APB / 71602 / Calcutta 20 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 71910 / Calcutta No L 96/36 Official Journal of the European Communities 8 . 4 . 82 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot (en tonnes ) QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking 20 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 71907 / Haldia 10 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 71908 / Haldia 10 SOS . . . boÃ ®tes de lait Bangladesh Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in Bangladesh / SBL / 71906 / Chittagong 100 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution in India / Cathwell / 71601 / Madras 200 Caritas neerlandica  Mensen in Nood India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution in India / Cathwell / 70313 / Madras P 250 Caritas germanica  Deutscher Caritasverband e.V. HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas germanica / Pour distribution gratuite Ã HaÃ ¯ti / Caritas / 70450 / Port-au-Prince Q 600 150 Caritas neerlandica  Mensen in Nood Colombia Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Cardas neerlandica / Destinado a la distribuciÃ ³n gratuita en Colombia / Caritas / 70318 / Santa Marta 350 Caritas neerlandica  Mensen in Nood PerÃ º Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n graduita en PerÃ º / AcciÃ ³n de Caritas neerlandica / Caritas / 70316 / Callao 8 . 4 . 82 Official Journal of the European Communities No L 96/37 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 50 Caritas belgica  Secours international de Caritas catholica PerÃ º Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita en PerÃ º / Caritas / 70225 / Callao 50 Caritas belgica  Secours international de Caritas Catholica Paraguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita en Paraguay / Caritas / 70224 / AsunciÃ ³n R 590 Caritas germanica  Deutscher 1 Caritasverband e.V. Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70445 / Talcahuano S 215 105 Caritas germanica  Deutscher Caritasverband e.V. Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70446 / Antofagasta 110 Caritas germanica  Deutscher Caritasverband e.V. Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70447 / Coquimbo T 695 80 SOS . . . boÃ ®tes de lait Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de SOS . . . boÃ ®tes de lait / Destinado a la distribuciÃ ³n gratuita en Chile / SBL / 71911 / Valparaiso 245 Caritas germanica  Deutscher Caritasverband e.V. Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70448 / Valparaiso 370 Caritas germanica  Deutscher Caritasverband e.V. Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70449 / Valparaiso